Citation Nr: 0517865	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-00 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. § Chapter 35.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over 20 years active duty service ending with 
his retirement in August 1972.  He died in October 2002.  The 
appellant is advancing her claim as the veteran's widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  The veteran died in October 2002.

2.  The death certificate listed the immediate cause of death 
as rupture, aortic aneurysm, abdominal, 4 minutes, due to or 
as a consequence of atherosclerotic cardiovascular disease, 
years. 

3.  At the time of the veteran's death, service connection 
was in effect for residuals of a larynx biopsy; prostatitis; 
left foot dermatitis; and sinusitis, all rated as 
noncompensable. 

4.  Cardiovascular disease was not manifested during the 
veteran's service or within one year of discharge from 
service.

5.  An etiological relationship has not been demonstrated 
between the veteran's cardiovascular disease and a service-
connected disability.

6.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

7.  The veteran's service-connected disabilities did not 
affect a vital organ, accelerate the veteran's death or 
contribute to his death in any manner.

8.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death 
nor did he die from a service-connected disability.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause death or contribute substantially or materially to 
cause the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2004).

2.  The claim for dependent's educational assistance under 38 
U.S.C.A., Chapter 35 lacks legal entitlement under the law 
providing for educational assistance pursuant to 38 U.S.C.A., 
Chapter 35.  38 U.S.C.A. § 3501 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the claimant has 
been notified of the applicable laws and regulations which 
set forth the necessary criteria for the benefits currently 
sought.  The discussions in the August 2003 rating 
determination, the December 2003 statement of the case, and 
the March and April 2004 supplemental statements of the case 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in a December 2002 letter, the appellant was 
advised of the types of evidence VA would assist her in 
obtaining as well as her own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  The Board notes that the December 2002 VCAA 
letter was sent to the appellant prior to the August 2003 
rating decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board also notes that the December 2002 letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
further notes that in February and May 2004 written 
arguments, the veteran's representative indicated that 
appellate review was now desired on the evidence of record.  
The Board believes that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained 
insofar as possible.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim.

Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If the disorder is a cardiovascular disease, to include 
hypertension, service connection may be granted if manifested 
to a compensable degree within the presumptive time period.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).

The death certificate shows that the veteran died in October 
2002.  According to the death certificate the immediate cause 
of death was rupture, aortic aneurysm, abdominal, 4 minutes, 
due to or as a consequence of atherosclerotic cardiovascular 
disease, years. 

The veteran's service medical records are devoid of any 
complaints or findings of heart disease/disorder, to include 
hypertension, or an aneurysm.  At the time of the veteran's 
May 1972 service separation examination, normal findings were 
reported for the heart and vascular system.  The veteran's 
blood pressure was noted to be 120/78.  An electrocardiogram 
performed at that time was normal.  On his service separation 
report of medical history, the veteran checked the "no" 
boxes when asked if he had or if he was having palpitation or 
a pounding heart, heart trouble, or high or low blood 
pressure.  

There were also no reports or findings of heart disease or an 
aneurysm in the year immediately following service. 

Treatment records reveal that the veteran had a small 
myocardial infarct in 1976.  In the history portion of an 
April 1976 hospitalization report, it was noted that the 
veteran reported having some difficulty breathing in January 
1976.  He indicated that he felt well and ate a good lunch on 
April 28, 1976, and at around 1:30 PM he had an extremely 
severe headache, then pain in his throat that went down the 
center of chest with difficulty breathing, perspiring, and a 
feeling that he was going to pass out and being unable to get 
any air.  He indicated that he had had chest pains for the 
past four or five days.  A diagnosis of probable myocardial 
infarction was rendered.  

The Board notes that the appellant has indicated that that it 
was her belief that service connection was in effect for 
atherosclerotic heart disease at the time of the veteran's 
death, with a 30 percent disability evaluation being 
assigned.  She has stated that as service connection was in 
effect for heart disease and as heart disease was listed as a 
factor leading to the veteran's death on the death 
certificate, that service connection should be warranted for 
the cause of the veteran's death.  

A review of the record reveals that the RO denied service 
connection for an acute myocardial infarction in an August 
1976 rating determination, with a 30 percent disability 
evaluation being assigned for pension purposes only.  The 
Board further observes that the RO, in a February 1999 rating 
determination, denied service connection for heart disease.  
The Board also notes that the RO, in a September 1999 rating 
determination, denied service connection for coronary artery 
disease status post three vessel coronary artery bypass graft 
and myocardial infarction.  Finally, the RO, in a May 2002 
rating determination, denied service connection for coronary 
artery disease with coronary artery bypass and congestive 
heart failure as a result of asbestos exposure.  For pension 
purposes, the RO assigned a 30 percent evaluation for 
coronary artery disease with coronary artery bypass graft and 
congestive heart failure.  In sum, the RO never granted 
service connection for heart disease in any prior rating 
determination.  The 30 percent evaluation assigned for heart 
disease was for pension purposes only.  

Service connection for the cause of the veteran's death is 
not warranted.  The veteran died in October 2002 as a result 
of an abdominal aortic aneurysm rupture due to or as a 
consequence of atherosclerotic cardiovascular disease.  The 
service medical records are devoid of any complaints of an 
aneurysm or heart disease.  At the time of the veteran's May 
1972 retirement examination, normal findings were reported 
for the heart and vascular system and the veteran's blood 
pressure was noted to be 120/78.  Furthermore, an EKG 
performed at that time revealed normal results.  In addition, 
the veteran, on his service separation report of medical 
history, checked the "no" boxes when asked if he had or if 
he had ever had palpitations or a pounding heart, heart 
trouble, or high or low blood pressure.  There were no 
complaints or findings of heart problems until April 1976, 
almost four years after the veteran's separation from 
service.  

While the appellant has expressed her belief that the 
veteran's heart disease was related to his period of service, 
she is not be qualified to render such an opinion as she has 
not been shown to be a medical expert, and is not qualified 
to express an opinion regarding any medical causation which 
led to the veteran's death.  As it is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), the 
appellant's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992). See also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).  

With regard to the disabilities for which service connection 
was in effect for at the time of the veteran's death, the 
Board notes that residuals of a larynx biopsy; left foot 
dermatitis; and sinusitis; were not listed as having been a 
cause or a contributing cause of the veteran's death on the 
death certificate, nor has there been any medical evidence 
received indicating that any of these disorders contributed 
to the veteran's death. 

As to the service-connected prostatitis, which was rated as 
noncompensable, the Board does note that on the veteran's 
autopsy report, it was indicated that he was suffering from 
prostate cancer.  Service connection was not in effect for 
prostate cancer nor has prostate cancer been shown to be 
related to service or to the veteran's service-connected 
prostatitis.  Moreover, there has been no competent medical 
evidence received indicating that the veteran's service-
connected prostatitis or prostate cancer caused or 
contributed to his death.  Additionally, the record does not 
show that prostatitis or any prostate cancer played a role in 
the veteran's death. 

The appellant has also advanced contentions to the effect 
that the veteran was exposed to asbestos during service and 
that his led to the development of the disorder which caused 
his death.  However, the preponderance of the medical 
evidence of record is against a finding that the veteran's 
death was related to asbestos exposure.  The medical records 
show that the question of asbestos-related disease was 
considered during the veteran's lifetime and that medical 
examiner's found no such disease.  Assuming that the veteran 
was exposed to asbestos during service, the competent 
evidence of record is against a finding that his death was 
related to such exposure in any manner.  The appellant has 
pointed to an autopsy finding of old pleural scarring.  
However, there is no medical evidence attributing this to 
asbestos.  The record includes other diagnoses of lung 
disease, such as chronic obstructive lung disease.  It is 
also noted that the veteran has a smoking history.  At any 
rate, there is no medical evidence showing that the veteran 
suffered from asbestos-related lung disease, nor is there 
evidence even suggesting that any lung disease was causally 
related to the underlying atherosclerotic cardiovascular 
disease which led to the veteran's death. 

The Board acknowledges the appellant's arguments.  However, 
the current record fails to demonstrate any basis to link the 
veteran's death with his period of service or to a service-
connected disability.  There is no competent evidence 
suggesting a link between the veteran's death and his 
service.  Accordingly, in this case, for reasons cited above, 
the preponderance of the evidence is against the claim for 
entitlement to service connection for the cause of the 
veteran's death and there is no doubt to be resolved.



Chapter 35

Regarding the claim for educational benefits under Title 38, 
Chapter 35, it is noted that the surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged from service under other than 
dishonorable conditions, and had a permanent total service 
connected disability in existence at the date of the 
veteran's death; or where the veteran died as a result of a 
service connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 3.807(a).  In this case, the veteran did not have a 
permanent total service-connected disability at the time of 
his death, and, as decided above, the appellant has not shown 
that the cause of the veteran's death was service-related.  
Accordingly, the Board finds that the appellant has not met 
the conditions for eligibility for survivors' and dependents' 
educational assistance under Title 38, Chapter 35, and there 
is no legal entitlement to the benefit. See Sabonis, 6 Vet. 
App. 426 (1994).


ORDER

The appeal is denied as to both issues. 


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


